MULLIGAN, Circuit Judge
(dissenting) :
I. THE EXPEDITING ACT (15 U.S.C. § 29)
I respectfully dissent. I believe that we are ousted of jurisdiction to hear this appeal by the Expediting Act, 15 U.S.C. § 29 (1970). This statute, by its *518terms, limits appeals in Government initiated civil anti-trust actions only to the Supreme Court, from the final judgment of the district court. While I agree with the majority that this is not “the final judgment,” it does not follow that appeals from interlocutory orders in such cases are appealable to the Court of Appeals. On the contrary, Mr. Justice Brandeis noted in United States v. California Coop. Canneries, 279 U.S. 553, 558, 49 S.Ct. 423, 425, 73 L.Ed. 838 (1929), that the Expediting Act “precluded the possibility of an appeal to either court from an interlocutory decree.” While this may have been dictum, it has been followed in subsequent decisions of that Court and Circuit Courts ever since.1
The only possible escape provided by Congress from the Expediting Act was in the Interlocutory Appeals Act of 1958 which allows an appeal from an interlocutory order in section 1292(b) if the district judge is of the opinion that the order involves “a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation. . . .” The escape is not available here. Chief Judge Edelstein has declined to certify that a controlling question of law is involved. There is authority for his position.2 Even if he had certified, the recent decision of the Supreme Court in Tidewater Oil Co. v. United States, 409 U.S. 151, 173, 93 S.Ct. 408, 421, 34 L.Ed. 2d 375. (U.S.1972), squarely holds: “Hence, we conclude that § 1292(b) did not establish jurisdiction in the Court of Appeals over interlocutory orders in Expenditing Act cases. The exclusive nature of the jurisdiction created in § 2 of the Expediting Act has consistently been recognized by this Court, and we hold today that that exclusivity remains unimpaired.” (Emphasis added).
The majority seeks to avoid the Supreme Court rejection of jurisdiction in the Court of Appeals in these cases, by arguing that the interlocutory order here has no special anti-trust significance. I cannot interpret Tidewater to allow the Court of Appeals, even where a § 1292 (b) certificate has been issued, to deter mine in its discretion whether the interlocutory order has substantial, insubstantial or no anti-trust significance. The Court (409 U.S. at 168, n. 43, 93 S.Ct. at 419, 420, n. 43) plainly indicates that the Act was intended to preserve to the Supreme Court alone the right to review all interlocutory orders and then only when there is an appeal from the final judgment. Piecemeal appeal was sought to be eliminated and there is no suggestion that our Court act to screen appeals on the basis of our determination as to their trade regulatory significance.
As the opinion points out (409 U.S. at 169, 93 S.Ct. at 419). Chief Justice Burger had already voiced criticism of the wisdom of the statute since some antitrust questions are no longer so novel or so unsettled that they require direct review by the Supreme Court. However, the Court did not at all indicate that this function of screening by intermediate appeal be therefore relegated to the Courts of Appeals. Rather the Court held: “Yet, despite all of these criticisms, our personal views as to the wisdom of § 2 are, of course, no basis for disregarding what we are bound to ree*519ognize as the plain and unaltered intent of Congress to require that appeals in government civil antitrust cases be taken only from final judgments and only to this Court.” (409 U.S. at 170, 93 S.Ct. at 419). Therefore, I see no basis in the Act of Congress or in the holdings of the Supreme Court which bind us here, to engraft an exception based upon the character of the order. So long as it is interlocutory, and that cannot be disputed, we can have nothing to do with it. It must languish in Purgatory until the Day of Final Judgment.3
It is true that even though the Government may have initiated a civil anti-trust action, if a dispute arises entirely between private parties and does not concern the Government, then the Expediting Act has been held not to bar an appeal to the Court of Appeals. Shenandoah Valley Broadcasting, Inc. v. ASCAP, 375 U.S. 39, 40, 84 S.Ct. 8, 11 L.Ed.2d 8 (1963); Standard Fruit & S.S. Co. v. United Fruit Co., 393 U.S. 406, 89 S.Ct. 684, 21 L.Ed.2d 634 (1969) (per curiam — see United States v. United Fruit Co., 410 F.2d 553 (5th Cir.), cert. denied, 396 U.S. 820, 90 S.Ct. 59, 24 L.Ed.2d 71 (1969)); United States v. ASCAP, 341 F.2d 1003, 1007 (2d Cir.), cert. denied, 382 U.S. 877, 86 S.Ct. 160, 15 L.Ed.2d 119 (1965). This recognized application of the Expediting Act was recently followed by the Supreme Court in Garrett Freightlines, Inc. v. United States, 405 U.S. 1035, 92 S.Ct. 1311, 31 L.Ed.2d 577 (1972). In that case, although the United States had commenced a civil anti-trust action (United States v. Navajo Freightlines, Inc., 339 F.Supp. 554 (D.Col.1972)), the district court dismissed on the ground that the Interstate Commerce Commission had primary jurisdiction. The United States did not appeal, but Garrett Freightlines, a named defendant in the district court but allied with the Government as an alleged unwilling victim of Navajo, took a direct appeal to the Supreme Court. The dismissal by the Court simply cited the Shenandoah ease. The citation can only mean that the Court reasoned that since the Government no longer considered itself aggrieved, the dispute was between private parties and hence an appeal lay to the Court of Appeals. The Shenandoah rule is not applicable here of course since this dispute below and on appeal continues to be between the United States and IBM. Since we have no jurisdiction at all here by virtue of the Supreme Court’s interpretation of the Expediting Act, I would think that the twin paths to appeal taken by the majority (Cohen and mandamus) are off limits. If not, they lead us only into the Serbonian Bog and not to any grounds for appeal.
II. THE COHEN EXCEPTION
In Cohen v. Beneficial Indus. Loan Co., 337 U.S. 541, 546, 69 S.Ct. 1221, 1225, 93 L.Ed. 1528 (1949), the Supreme Court indicated that an exception to the finality of judgment condition for appeal could be found “in that small class [of decisions] which finally determine claims of right separable from, and collateral to, rights asserted in the action, too important to be denied review and too independent of the cause itself to require that appellate consideration be deferred until the whole case is adjudicated.” This court has squarely held that a discovery order is not appealable under the Cohen rule. American Express Warehousing, Ltd. v. Transamerica Ins. Co., 380 F.2d 277 (1967). The discovery order in that so-called “big case” involved a determination by the district court that the questioned documents were not within the attorney’s work-product concept. Judge Feinberg wrote an exhaustive opinion vindicating the policy of non*520appealability of discovery orders, citing cases both pre and post -Cohen. The majority seems to consider American Express as a rather routine dismissal of an appeal from a pre-trial discovery order. The present appeal is characterized as one which raises the spectre of such dire consequences that immediate review is mandated.
The horrendous consequences of Judge Edelstein’s Pre-Trial Order No. 5 compelling the production of IBM documents presumably privileged before disclosure to CDC, are not readily apparent. It is urged that it is in direct conflict with the discovery order of Judge Philip Neville of the Federal District Court for the District of Minnesota which protected those of the 1200 documents which a Special Master of that court may find privileged, from the claim of waiver of privilege by the court ordered production to CDC. Judge Neville has several private civil anti-trust actions before him which were brought against IBM charging section 2 Sherman Act violations. These actions have been consolidated in that court under the Multidistrict Litigation Act (28 U.S.C. § 1407 (1970)) but this Act does not apply to the anti-trust action brought by the United States in the Southern District of New York and assigned to Chief Judge Edelstein. 28 U.S.C. § 1407(g) (1970). Since the United States is not a party to the Minnesota District actions and did not appear in any of the pretrial discovery hearings, it is not bound by them. Judge Edelstein should not be bound either. The only disruption of the administration of justice in the federal court system that will occur is a majority ruling here subjecting the United States and the Chief Judge of the Southern District to the discovery orders of another district judge (and a Special Master) who is responsible for conducting private anti-trust litigation there and who has no jurisdiction here. The suggestion that if the documents are made available here to the Government they will then eventually become available to CDC cannot be gainsaid. However, the admissibility of such documents in evidence in Minnesota would be obviously a question to be decided by Judge Neville. Whatever collateral value their inspection and examination might pi’ovide for CDC has already been achieved by the initial surrender by IBM.
We do not consider this case unique because IBM has been “ix-revocably” deprived by Px'e-Tx'ial Order No. 5 of its right to claim the attorney-client privilege. This is sux'ely the effect of every pre-trial discovery order denying privilege as it was in American Express. If the Supreme Court ultimately determines that the privilege was not waived by disclosure to CDC and if any judgment of x’elief against IBM is based upon these documents, then the Coux't could reverse or modify or remand the judgment. How damning or conclusive these 1200 documents repi'esenting .0003% of those ali'eady sux-rendered may be, is purely speculative at this point.
The reliance of the majority on Covey Oil Co. v. Continental Oil Co., 340 F.2d 993 (10th Cir.), cert. denied, 380 U.S. 964, 85 S.Ct. 1110, 14 L.Ed.2d 155 (1965) is misplaced. There a non-party witness was ordered to disclose material which it claimed constituted a tx-ade secret. The Court indicated that the disclosux-e of a tx*ue trade seci’et would create an irrevocable loss and it is obvious that a non-party would have no independent x-ight of appeal. While the sanctity of the privilege cannot be denied, the inspection hex’e if improper is not necessarily irretrievable. On argument counsel only indicated that it would create a change in pre-trial and trial tactics.
Chief Judge Friendly in Weight Watchers, Inc. v. Weight Watchers Int’l, Inc., 455 F.2d 770, 773 (2d Cir. 1972), warned: “We have often indicated that Cohen must be kept within narrow bounds, lest this exception swallow the salutary ‘final judgment’ rule. (Citing cases).” He further noted that an im*521portant factor bearing on the application of Cohen, is whether a decision will settle a point once and for all, or will it open a flood of appeals concerning the propriety of a district court’s ruling. 455 F.2d at 773. Cohen did settle a collateral issue finally by upholding in a diversity action, the constitutionality and applicability of a New Jersey statute which provided that in a stockholder derivative action an unsuccessful plaintiff is liable for litigation expenses and is obligated to post a bond before commencing such action if his stockholderings fall below the statutory minimum. No such wide ranging issue is to be finally decided here. The alleged collateral attack on the Minnesota court’s discovery order does not exist and even if it did the particular circumstances here are such that no “once and for all” ruling is discernible. The underlying question of whether there is merit to the claim of inadvertent waiver does not surface in the majority opinion here. The decision is rather premised on the theory that Judge Neville’s holding accepting the IBM argument is binding on the Government. Moreover, Judge Neville’s order of April 28, 1972 states: “Inadvertence becomes of course a fact question and differs in each case.” Control Data Corp. v. IBM, Doc. No. 3-68 Civ. 312, at 6 (D.Minn.). Thus the “flood of appeals” questioning the propriety of district court rulings suggested by Judge Friendly is all that this assertion of appellate jurisdiction can spawn. While Judge Edelstein did not write an opinion below, he did caution against the opening of a Pandora’s box which would result if the inadvertent waiver doctrine were here countenanced. This was not as Delphic a pronouncement as it might first appear. He later referred to the “second bite of the apple” which could be urged in all cases where on second thought a party might conclude that a document was really privileged and the privilege, though normally lost or waived by surrender, was not deliberate or consciously waived because of a mistake. This would inundate the trial court as well as the appellate court with collateral litigation which would create intolerable delay.
III. MANDAMUS
As pointed out in part I of this opinion, the Expediting Act here precludes our taking this appeal. It therefore follows that not having jurisdiction, we cannot evade this controlling statute by recourse to the All-Writs Act, 28 U.S.C. § 1651. This proposition has been established by the United States Supreme Court in United States Alkali Export Ass’n v. United States, 325 U.S. 196, 203, 65 S.Ct. 1120, 1125, 89 L.Ed. 1554 (1945), itself an attempt to have an interlocutory order in a Government antitrust case reviewed.
The writs may not be used as a substitute for an authorized appeal; and where, as here, the statutory scheme permits appellate review of interlocutory orders only on appeal from the final judgment, review by certiorari or other extraordinary writ is not permissible in the face of the plain indication of the legislative purpose to avoid piecemeal reviews.
The Alkali Export Ass’n holding has been recently reaffirmed by the Supreme Court in the Tidewater opinion. 409 U.S. at 161 n. 25, 93 S.Ct. at 415, n. 25. The Court further noted: “application for the extraordinary writ must be made to this Court where ‘sole appellate jurisdiction lies’ in such cases.” 409 U.S. at 160, 93 S.Ct. at 414.
Even if we were not bound by the Expediting Act, I fail to see such egregious conduct as usurpation of power or a clear abuse of discretion (Schlagenhauf v. Holder, 379 U.S. 104, 110-111, 85 S.Ct. 234, 13 L.Ed.2d 152 (1964)) so as to justify the granting of extraordinary relief. The issuance of an order directing disclosure is clearly within the power of the district court under Fed.R.Civ.P. 37. Since the matter is properly pending before the district judge, his refusal to accept the inadvertent waiver *522position adopted in another case by another judge, cannot reasonably be characterized as a usurpation of power.4 Nor do we consider it to be a clear abuse of discretion. The record does not warrant the assumption that IBM withdrew its interceptor only because of Judge Neville’s assurance that he would “brook no argument” thereafter that the privilege had been waived merely because the document had been seen by CDC and perhaps copied. That assurance was only forthcoming in his order of April 18, 1972 on the motion of IBM which order was made some 11 days after the motion of the United States in the Southern District of New York to compel disclosure of the 1200 questioned documents. It would seem reasonable to assume that all of these documents had been already made available to CDC prior to this determination. Judge Neville’s prior ruling was contrary and his initial attitude unclear. His first indication of a position was in an in-chambers hearing on November 2, 1970. While his intent then may well have been to protect both CDC and IBM against inadvertent waivers by production of documents according to a time schedule he had set, his order of April 18th, 1972 candidly admits that his November, 1970 position was not “crystal clear” and counsel to IBM has admitted in an affidavit that the Judge made no explicit ruling. 5 His next ruling on April 21, 1971 was clear. He refused to countenance the defense of inadvertent waiver. He again frankly states in his order of April 18, 1972 this ruling was “both erroneous and inadequate in scope.” 6 It is significant that both CDC and IBM each claimed that privileged documents had been mistakenly revealed and that the Judge wished to deal evenhandedly with both claims (a factor not present in the Southern District proceeding). In any event his rulings are not questioned here nor does it appear that he ever contemplated that they would be held applicable to the United States in a wholly separate proceeding in another federal judicial district. In view of the admitted vacillation and obscurity of Judge Neville’s prior rulings, we cannot accept the majority’s stance that IBM was gulled into a delivery of privileged material with an assurance of judicial protection.
*523The final question we reach is whether Judge Edelstein abused his discretion by disregarding an agreement between the Government and IBM that limited discovery inter sese to those documents delivered by IBM to CDC concerning which no question of privilege was raised. The agreement is claimed to be based on telephone calls between respective counsel in December, 1970, which culminated in a letter from IBM counsel to counsel for the United States Department of Justice on December 28, 1970 to the effect that the sense of their understanding was that IBM would only deliver a copy of the microfilm taken by CDC with the excision of any inadvertently produced privileged documents. Since this letter was not answered, it is obvious that the Government elected this option and refused an alternative suggestion that the entire and unedited microfilm be supplied with the Government stipulating that IBM had not waived its privilege. The parties now draw conflicting inferences from the alternative selection made by the Government. IBM contends that this clearly indicates that the Government had waived its right to view the excised material. The Government argues that it had refused to stipulate to any IBM non-waiver by rejecting the first alternative and in accepting the second it had certainly not agreed to concede privilege despite delivery.
It is perhaps instructive to note that IBM which now claims clear contractual protection never raised the December, 1970 agreement in the May 12, 1972 hearing before Judge Edelstein but only raised the issue on September 26, 1972 after his adverse ruling of September 12, 1972. While counsel urges that this was inadvertent and we do not question this, if the agreement was as clearly decisive of the issue as is now asserted, it is difficult to understand how it could be overlooked. In any event the letter does not explicitly or by implication in our view support the proposition that the United States here agreed to be bound by the rulings of a tribunal in which it was not a party and had not appeared. Certainly the United States had no right to the excised material under its agreement but we see no waiver of its rights to seek the data in question by court order in New York. It has done so and the court below has ruled'in its favor.
The appellant here has urged that the amount of material it has been required to produce within the time limitations set by the Minnesota court is so gigantic that error was inevitable. It is indeed mind-boggling to contemplate 17 million document pages which in bulk weigh 87 tons and would stretch from coast to coast. Even with the sophistication and expertise which this appellant brings to the task of document production, to say nothing of the legal forces it commands, error is inevitable, we agree. Monopolist or not, IBM is hardly infallible. That fact, however, does not answer the question, upon whom should the risk of its error fall. Judge Edelstein is charged with the responsibility of conducting this litigation which is not only complex but has national economic significance. His decision here on pre-trial discovery in view of the procedural and substantive complexities yet to be faced in the management of this monstrous litigation, in my view, is clearly within the scope of his discretion. But it is not appealable in any event and by no means can it be characterized as a usurpation of power which should prompt this court to intervene by the extraordinary writ of mandamus. I would leave it alone.

. See Tidewater Oil Co. v. United States, 409 U.S. 151, 93 S.Ct. 408, 34 L.Ed.2d 375 (U.S.1972) ; Brown Shoe Co. v. United States, 370 U.S. 294, 305 n. 9, 82 S.Ct. 502, 8 L.Ed.2d 510 (1962) ; the cases so holding are listed in the exhaustive opinion of the First Circuit in United States v. Cities Service Co., 410 F.2d 662, 665 n. 5 (1969). Other cases are noted in Annot., 10 A.L.R. Fed. 603, 621-624 (1972).


. Atlantic City Electric Co. v. General Electric Co., 337 F.2d 844 (2d Cir. 1964). In his dissenting opinion in American Express Warehousing, Ltd. v. Transamerica Ins. Co., 380 F.2d 277, 285 n. 2 (2d Cir. 1967), Chief Judge Lumbard commented : “An order granting or denying discovery could rarely, if ever, satisfy this requirement,” i. e., that an immediate appeal would materially advance the conduct of the litigation.


. The argument of the majority that a contemnor might remain in durance vile for many years until final judgment is in any event the law now with respect to a party who is held.in civil contempt in any case whether the Expediting Act applies or not. Fox v. Capital Co., 299 U.S. 105, 57 S.Ct. 57, 81 L.Ed. 67 (1936) ; Fireman’s Fund Ins. Co. v. Myers, 439 F.2d 834 (3d Cir. 1971) ; Comptone Co. v. Rayex Corp., 251 F.2d 487 (2d Cir. 1958).


. As this Court recently pointed out in United States v. DiStefano, 464 F.2d 845, 850 (1972), where the district judge has the power to make a determination under the Federal Rules,
Will v. United States, 389 U.S. 90, 95, 104 [, 88 S.Ct. 269, 273, 278, 19 L.Ed. 2d 305 (1967)] (1967), makes plain that mere error, even gross error in a particular case, as distinguished from a calculated and repeated disregard of governing rules, does not suffice to support issuance of the writ. “While the courts have never confined themselves to an arbitrary and technical definition of ‘jurisdiction,’ it is clear that only exceptional circumstances amounting to a judicial ‘usurpation of power’ will justify the invocation of this extraordinary remedy . . . Mandamus, it must be remembered, does not ‘run the gauntlet of reversible errors.’ Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 382 [, 74 S.Ct. 145, 147, 98 L.Ed. 106 (1953)] (1953). Its office is not to ‘control the decision of the trial court,’ but rather merely to confine the lower court to the sphere of its discretionary power. Id., at 383 [, 74 S.Ct. 148].” . . . The Court had said long before that the all-writs statute, 28 U.S.C. § 1651(a), cannot “be availed of to correct a mere error in the exercise of conceded judicial power,” but can be used only “when a court has no judicial power to do what it purports to do — when its action is not mere error but usurpation of power . . . ” De Beers Consolidated Mines, Ltd. v. United States, 325 U.S. 212, 217 [, 65 S.Ct. 1130,1133, 89 L.Ed. 1566 (1945)] (1945).


. Control Data Corp. v. IBM, Doc. No. 3-68 Civ. 312, at 3 (D.Minn. April 18, 1972) and Affidavit of IBM Counsel, at 12, ¶ 19 (dated October 23, 1971), Control Data Corp. v. IBM, supra, admitting that while no explicit ruling on waiver was made by Judge Neville, the tone of what lie said would indicate that inadvertent liroduetion would not constitute a waiver.


. Control Data Corp. v. IBM, Doc. No. 3-68 Civ. 312, at 4 (D.Minn. April 18, 1972).